JOHN R. BROWN, Senior Circuit Judge,
concurring:
I concur fully in the result and Judge Tjoflat’s opinion. I stress that of extreme importance are the rights of the minor children who alone are the beneficiaries of 80% of the family trust. On the face of the order issued by the bankruptcy court, affirmed by the district court, the children are judgment debtors for the unpaid principal and interest on the promissory note. How or why the children have any liability is a complete mystery. How or why their trust interest was ever exposed to the bankruptcy trustee’s claim of liability is equally mysterious. Added to this is the quandry as to the right (power) of the father-mother to bargain away their rights in a bankruptcy proceeding to which neither they, nor their assets (80% trust interest) was a party.